Citation Nr: 1217243	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-03 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1955 to June 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for PTSD and an anxiety/mood disorder.  The matter has otherwise been handled by the RO in Louisville, Kentucky.

The Veteran has diagnoses of PTSD and an anxiety disorder.  The United States Court of Appeals for Veterans Claims (Court) has recently held that claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Board also notes that the Veteran was previously denied service connection for PTSD and/or an anxiety disorder in rating decisions dated June 2005 and July 2005.  Subsequent to the July 2005 rating decision, the Veteran submitted additional evidence, along with a statement indicating he sought reconsideration of the denial, in August 2005.  In a September 2005 letter, the Veteran was informed that the appeal period for the July 2005 rating decision had expired, and that in order to reopen his claim, new and material evidence is required.

Except in the case of simultaneously contested claims, notice of disagreement (NOD) shall be filed within one year from the date of the mailing of notice of the result of initial review or determination.  38 U.S.C.A. § 7105 (2011).  In this case, the appeal period had not elapsed at the time of the September 2005 letter.  Although the RO later adjudicated the Veteran's claim on the basis of requiring new and material evidence, the record indicates that the Veteran continued to submit evidence in support of his original claim.  Additional rating decisions were issued in September 2006, April 2007, and December 2007.  The Veteran then filed a timely NOD in response to the December 2007 rating decision, and filed a timely Form 9 Substantive Appeal after the statement of the case (SOC) was issued.  Therefore, the standard requiring the submission of new and material evidence was incorrectly applied in this case, and the Veteran's claim will be reviewed on the merits.

The Board notes that the above issue was remanded by the Board in August 2010 for further evidentiary development.  As will be further explained below, this development was achieved, however, new evidence was subsequently obtained and as such the issue must unfortunately be remanded again.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in order for the RO to provide proper notice, further development of claimed stressors, and a VA psychiatric examination that included an etiological opinion determining whether any psychological disorder was related to the Veteran's active duty service or claimed stressors.  The requested notice having been provided and an examination having been afforded, the issue now returns to the Board for appellate review.  Unfortunately while a VA examination was afforded with regard to the aforementioned issue, the Board finds that the examination was not adequate.  The Board observes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. 
§ 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such another remand is necessary.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Generally, service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2011).  With regard to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a Veteran's service.

Initially, the Board notes that the Veteran has raised a claim for an acquired psychiatric disorder, to include PTSD with symptoms of anxiety and depression.  The Veteran contends that his psychiatric disorder is related to experiences and events in service.  The Veteran reported several in-service stressors.  He stated that he was drafted into the military, and as a result, was exposed to people and cultures that he did not understand and with which he was not comfortable.  He stated that he had to leave his wife and mother with no driver's licenses, no jobs, and no way to meet their personal needs.  He described being aboard a ship traveling through storms across the Atlantic Ocean.  He stated that, while performing guard duty on the Czechoslovakia border, he was exposed to extremely cold temperatures, without access to proper food or clothing.  He also went out on patrol alone, and feared being lost, captured, or attacked.  He stated that brawls would occur and his fellow military personnel were beaten up.  He also stated that some of his comrades made sexual advances, and he feared they would "crawl into bed" with him.  Finally, he recalled another man by the name of Sgt. S. (full name in the claims file) who had shot himself in the knees in a bathroom.

The Veteran was afforded a VA examination in October 2010.  The examination report noted that the examiner reviewed the Veteran's entire claims file.  The Veteran reported that he was not taking medication daily and that effectiveness of therapy from 2005 to 2008 was poor.  The Veteran was not currently receiving treatment at the time of the examination.  The Veteran reported anhedonia, psychomotor slowing, anergia, reduced motivation, insomnia, and occasional irritability.  The Veteran was noted to be vague in his reporting and unable to identify onset, frequency, duration or severity of symptomatology.  Post service it was noted that the Veteran had several jobs in the first 10 years after service until settling into a job as a custodian and school bus driver for 17 years until he suffered a stroke and went on Social Security disability in 1985.  The Veteran had been married for 57 years at the time and had one daughter.  The Veteran reported that his relationships with his wife and daughter were good.  Additionally it was noted that the Veteran maintained relationships with extended family, had several close friends, good relationships with his neighbors and occasional church attendance.  The Veteran did not report a history of suicide or violence.  Upon examination it is noted that Veteran was anxious with a rambling thought process noting how he was mistreated and misunderstood, below average intelligence, had sleep impairment, and mildly impaired recent memory.  

The examiner addressed the Veteran's trauma exposure by noting that the Veteran did not exhibit persistent re-experiencing of the traumatic event or persistent avoidance of stimuli associated with the trauma.  The Veteran was noted to have frequent ruminations about his mistreatment in the military and his entitlement to compensation and occasional dreams about his military experience, occasional irritability, and the loss of interest in some activities.  The Veteran was not given an Axis I diagnosis and was noted to have a GAF score of 75.  The examiner noted that the Veteran did not meet the criterion C for PTSD.  The Veteran's symptoms did not result in clinically significant impairment in social, occupational, or other important areas of functioning.  

The examiner noted that the Veteran clearly did not meet the criterion for PTSD and did not meet the criterion for any other psychiatric diagnosis at the time of the examination.  The examiner noted that the Veteran reported mild, transient symptoms of anxiety, sleep disturbance, and low motivation, which were not clinically significant.  The Veteran's vague self-reporting was not consistent with the presence of a nexus between military trauma and reported symptoms.  The Veteran was not taking antidepressants and was not receiving mental health treatments at the time of the examination.  The Veteran exhibited no impairment in family role functioning or societal role participation associated with psychiatric symptoms.  Indeed his reported symptoms were more consistent with the after-effects of the stroke the Veteran suffered 25 years prior.  In consideration of the above, the examiner opined that the above symptoms were not caused by or related to stressors of "seeing a fellow soldier shoot himself or performing guard and patrol duties along the German-Czechoslovakian border" and were not related to the Veteran's fear of hostile military activity during his service in West Germany.

As stated above, the October 2010 VA examiner did not diagnose the Veteran with any Axis I disorder.  The Board notes, however, that the Veteran was diagnosed with potential PTSD in August 2004, anxiety in May 2005, and PTSD in December 2006 by a private treating physician and PTSD by a private staff psychiatrist in April 2007 and May 2007.  The Board also notes a positive PTSD screening in July 2005 by a VA nurse, but there is no evidence that the nurse related the Veteran's PTSD to his military service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Board notes that a May 2005 letter from the Veteran's private treating physician notes that the Veteran had a head injury, anxiety, and a sleep walking disorder associated with his military career.  Prior to that letter, the same physician noted in an August 2004 letter that the Veteran had a head injury in service and currently had symptoms consistent with flashbacks to the time of his head injury, a nonrestorative sleep pattern, labile moods, easy irritability, and headaches.  The physician then stated that the symptoms "probably represent some type of PTSD."  Finally this same physician noted in a December 2006 letter the various symptoms that he used to diagnose PTSD.  In this regard it was noted that the Veteran had nightmares he could not talk about, hallucinations, sleepwalking, lack of attentiveness, mood swings, aggressive behavior, crying spells, and isolation from family.  The physician noted that he had treated the Veteran from 1995, but he noted that the Veteran did not tell him of this symptomatology until 2005.  Parenthetically, the Board notes that service connection for residuals of a head injury was denied in a June 2005 rating decision; the Veteran did not appeal this determination.

A private staff psychiatrist treated the Veteran in March 2007 as noted in a letter received in March 2007.  The staff psychiatrist noted that the Veteran reported a history of PTSD and depression.  The letter stated that the Veteran had ongoing depressive mood and stated that he had difficulty sleeping, trouble with memory/concentration, helplessness, nightmares and flashbacks as noted in the March 2007 private treatment reports.  The Veteran reported feeling threatened for his safety and exposed to very cold temperatures.  The psychiatrist diagnosed the Veteran with PTSD as per the DSM IV-TR because of his sleep and concentration problems.  A subsequent letter received in May 2007 noted specific incidents in service that the Veteran claimed caused his PTSD symptoms.  The staff psychiatrist noted that the Veteran feared for his life leading to his recurrent thoughts and feelings regarding these traumatic experiences.  

The Board notes that the Veteran submitted, along with a waiver, additional treatment reports by the above noted private staff psychiatrist.  Most recent treatment reports dated in June 2011 noted no significant changes with regard to the Veteran's PTSD symptomatology; however it was noted that the Veteran was currently taking medication, specifically Celexa, for his depression.  

While the Board acknowledges that the Veteran was provided a VA examination in October 2010; the examination is found to be inadequate.  See Barr, supra.  In this regard the Board notes that the previous examiner stated that the Veteran was not taking antidepressants and was not receiving mental health treatments at the time of the examination.  As the most recent June 2011 private treatment records indicate, the Veteran is currently taking antidepressants and receiving regular mental health treatment.  As such the Board finds that a new examination is necessary to adequately address the Veteran's acquired psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)


1.  The RO/AMC should afford the Veteran a VA examination for the purpose of determining whether it is at least as likely as not that any current acquired psychiatric disability is etiologically related to the Veteran's military service based upon a review of all evidence of record, to include (but not limited to) post-service VA records, private treatment records, specifically most recent records which note ongoing mental health treatment and medication.  

The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address whether any current acquired psychiatric disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to the Veteran's military service.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



